 Case 1:21-cv-04740-PKC-PK Document 1 Filed 08/23/21 Page 1 of 9 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 TODD AUGENBAUM,
                                                                 FY
                                                        Case No. _______________
                       Plaintiff,
                                                        JURY TRIAL DEMANDED
                v.

 J. ALEXANDER'S HOLDINGS, INC.,
 LONNIE J. STOUT II, RAYMOND R.
 QUIRK, DOUGLAS K. AMMERMAN,
 TIMOTHY T. JANSZEN, FRANK R.
 MARTIRE, RONALD B. MAGGARD, SR.,
 and CARL J. GRASSI,

                       Defendants.


  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff Todd Augenbaum (“Plaintiff”), by and through his undersigned counsel, alleges

the following based upon personal knowledge as to those allegations concerning Plaintiff and, as

to all other matters, upon the investigation of counsel, which includes, without limitation: (a)

review and analysis of public filings made by J. Alexander's Holdings, Inc. (““J. Alexanders” or

the “Company”), with the U.S. Securities and Exchange Commission (the “SEC”); (b) review and

analysis of press releases; (c) review of news articles, shareholder communications, and postings

on J. Alexanders’ website; and (d) review of other publicly available information.

                                    NATURE OF THE ACTION

       1.      Plaintiff owns shares of J. Alexanders Class A common stock (“JAX Stock”) and

brings this action to cure violations of Section 14(a) of the Securities Exchange Act of 1934 (the

“Exchange Act”), 15 U.S.C. §§78n(a), and SEC Rule 14a-9, 17 C.F.R. 240.14a-9, in connection

with the proposed merger of J. Alexanders with SPB Hospitality LLC (“Parent”), and Titan Merger

Sub, Inc. (“Merger Sub”), a direct wholly-owned subsidiary of Parent.
 Case 1:21-cv-04740-PKC-PK Document 1 Filed 08/23/21 Page 2 of 9 PageID #: 2




       2.      On July 2, 2021, J. Alexanders’ board of directors (the “Board”) caused J.

Alexanders to enter into an agreement and plan of merger (the “Merger Agreement”) with Parent

and Merger Sub. The transaction referred to in the Merger Agreement (i.e., J. Alexanders will

become a subsidiary of Parent) is referred to herein as the “Merger” or the “Proposed Transaction.”

       3.      Under the terms of the Merger Agreement, each share of JAX Stock issued and

outstanding immediately prior to the effective time of the merger will be converted into the right

to receive $14.00 in cash (the “Merger Consideration”).

       4.      The consummation of the Proposed Transaction is subject to certain closing

conditions, including the approval of the Company’s shareholders. J. Alexanders expects the

Proposed Transaction to close in the fourth quarter of 2021.

       5.      On August 9, 2021, in order to convince J. Alexanders shareholders to vote in favor

of the Proposed Transaction, the Board authorized the filing of a preliminary proxy statement,

which was filed by J. Alexanders on Schedule 14A with the SEC (the “Proxy Statement”).

       6.      However, the Proxy Statement failed to disclose material information necessary for

J. Alexanders shareholders to properly assess the fairness of the Proposed Transaction, thereby

rendering certain statements in the Proxy Statement materially incomplete and misleading.

       7.      It is imperative that the material information that has been omitted from the Proxy

Statement be disclosed to J. Alexanders shareholders prior to the forthcoming shareholder vote so

that they can properly exercise their corporate suffrage rights. For these reasons, and as set forth

in detail herein, Plaintiff asserts claims against Defendants for violations of Section 14(a) of the

Exchange Act and Rule 14a-9.

       8.      Plaintiff seeks to enjoin Defendants from holding a shareholder vote on the

Proposed Transaction and taking any steps to consummate the Proposed Transaction unless and




                                                 2
 Case 1:21-cv-04740-PKC-PK Document 1 Filed 08/23/21 Page 3 of 9 PageID #: 3




until the material information discussed below is disclosed to J. Alexanders shareholders

sufficiently in advance of the vote on the Proposed Transaction or, in the event the Proposed

Transaction is consummated, to recover damages resulting from the Defendants’ violations of the

Exchange Act.

                                  JURISDICTION AND VENUE

        9.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. §78aa) and 28 U.S.C. §1331 as Plaintiff alleges violations of Section 14(a) of the

Exchange Act.

        10.     Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in this District or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District as to render the

exercise of jurisdiction over each Defendant by this Court permissible under the traditional notions

of fair play and substantial justice.

        11.     In connection with the wrongs alleged herein, Defendants used the mails and the

means or instrumentalities of interstate commerce.

        12.     Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

§78aa, and 28 U.S.C. §1391, because Defendants are found or are inhabitants or transact business

in this District. Additionally, the Proxy Statement was or will be mailed to Plaintiff and other J.

Alexanders shareholders in this District.

                                            THE PARTIES

        13.     Plaintiff is, and at all relevant times has been, a J. Alexanders shareholder.

        14.     Defendant J. Alexanders describes itself as is a collection of boutique restaurants.

J. Alexanders is headquartered in Tennessee and JAX Stock is traded on the New York Stock

Exchange under the symbol “JAX”.


                                                  3
 Case 1:21-cv-04740-PKC-PK Document 1 Filed 08/23/21 Page 4 of 9 PageID #: 4




       15.     Defendant Lonnie J. Stout II (“Stout”) served as Executive Chairman of the Board

at all times relevant to this Complaint.

       16.     Defendants Raymond R. Quirk, Douglas K. Ammerman, Timothy T. Janszen,

Frank R. Martire, Ronald B. Maggard, Sr., and Carl J. Grassi (collectively with Stout referred to

herein as the “Individual Defendants” and, with J. Alexanders as “Defendants”) served on the

Board at all times relevant to this Complaint.

                               SUBSTANTIVE ALLEGATIONS

J. Alexanders Announces the Proposed Transaction

       17.     Before markets opened on March 26, 2021, J. Alexanders disclosed that it had

entered into the Merger Agreement via a press release that stated, in pertinent part:

             DEFENDANTS’ INTERESTS IN THE PROPOSED TRANSACTION

Interests of the Officers and Directors of J. Alexanders in Completing the Merger

       18.     The following chart, taken from the Proxy Statement, shows some of the potential

payouts to J. Alexanders’ officers and directors as a result of the Proposed Transaction:

            Name              Cash ($)     Equity ($)      Perquisites ($)       Total ($)
       Mark A. Parkey        2,016,545     2,099,338          49,435             4,165,318
      Lonnie J. Stout II     2,259,205     2,946,900          49,435             5,255,540
      J. Michael Moore       1,227,423     1,725,706          49,435             3,002,564

       19.     In addition, each non-employee director has contingent equity that will vest as a

result of the Proposed Transaction:

               Name         Shares     Value of Restricted             Value of         Total ($)
                           subject to Options ($) Shares               Restricted
                            Options                                      Shares
     Douglas K. Ammerman 60,000        263,200    18,375                257,250         520,450
         Carl J. Grassi        --         --      10,500                147,000         147,000
      Timothy T. Janszen    60,000     263,200    18,375                257,250         520,450
     Ronald B. Maggard, Sr. 60,000     263,200    18,375                257,250         520,450
        Frank R. Martire    60,000     263,200    18,375                257,250         520,450
       Raymond R. Quirk     60,000     263,200    18,375                257,250         520,450



                                                 4
 Case 1:21-cv-04740-PKC-PK Document 1 Filed 08/23/21 Page 5 of 9 PageID #: 5




                 MATERIAL OMISSIONS IN THE PROXY STATEMENT

       20.     Defendants were obligated to carefully review the Proxy Statement before it was

filed with the SEC and disseminated to J. Alexanders’ shareholders to ensure that it did not contain

any material misrepresentations or omissions. However, the Proxy Statement omits material

information that is necessary for J. Alexanders’ shareholders to make an informed decision

concerning whether to vote in favor of the Proposed Transaction.

Material Omissions Relating to Financial Analyses

       21.     The Proxy Statement represents that J. Alexanders engaged Piper Sandler & Co.

(“Piper Sandler”) as financial advisors to advise it and the Board with respect to the Proposed

Transaction.

       22.     The Proxy Statement explains that Piper Sandler presented the Board with financial

analyses supporting its opinion as to the fairness of the Proposed Transaction from a financial point

of view to the Company’s shareholders. However, the Proxy Statement’s descriptions of those

analyses omit the following material information preventing shareholders from determining what

weight, if any, to place on the analyses when voting with respect to the Proposed Transaction.

Disclosure of this omitted information would significantly alter the total mix of information

available to shareholders.

       23.     With respect to Piper Sandler’s Selected Publicly Companies Analysis, the Proxy

Statement omits the financial, operating and stock market information of the selected companies.

       24.     With respect to Piper Sandler’s Selected Precedent Transactions Analysis, the

Proxy Statement omits the financial ratios observed for each of the selected companies utilized.

       25.     With respect to Piper Sandler’s Discounted Cash Flow Analyses, the Proxy

Statement omits: Piper Sandler’s calculated Unlevered Cash Flows and each of the inputs used to




                                                 5
 Case 1:21-cv-04740-PKC-PK Document 1 Filed 08/23/21 Page 6 of 9 PageID #: 6




calculate the same; the terminal value utilized; the inputs and assumptions underlying the use of

terminal multiples; and, the inputs and assumptions underlying the discount rates used.

Material Omissions Relating to Piper Sandler

          26.   The Proxy Statement includes a fairness opinion from Piper Sandler stating, in part,

“[w]ithin the past three years, we have received investment banking fees from portfolio companies

of investment funds affiliated with the Acquiror, which fees amount to approximately

$10 million.”

          27.   However, the Proxy Statement also fails to disclose the timing and nature of the

past services Piper Sandler provided to Parent and its affiliates, and whether any of those services

are ongoing.

          28.   Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

                                                ***

          29.   The omission of the foregoing information renders the Proxy Statement materially

incomplete, in contravention of the Exchange Act.

                                             COUNT I

   AGAINST ALL DEFENDANTS FOR VIOLATIONS OF SECTION 14(A) OF THE
      EXCHANGE ACT AND RULE 14A-9 PROMULGATED THEREUNDER

          30.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          31.   Section 14(a)(1) makes it “unlawful for any person, by the use of the mails or by

any means or instrumentality of interstate commerce or of any facility of a national securities

exchange or otherwise, in contravention of such rules and regulations as the Commission may



                                                  6
 Case 1:21-cv-04740-PKC-PK Document 1 Filed 08/23/21 Page 7 of 9 PageID #: 7




prescribe as necessary or appropriate in the public interest or for the protection of investors, to

solicit or to permit the use of his name to solicit any proxy or consent or authorization in respect

of any security (other than an exempted security) registered pursuant to section 78l of this title.”

15 U.S.C. §78n(a)(1).

       32.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) provides that

communications with shareholders in a recommendation statement shall not contain “any

statement which, at the time and in the light of the circumstances under which it is made, is false

or misleading with respect to any material fact, or which omits to state any material fact necessary

in order to make the statements therein not false or misleading.” 17 C.F.R. §240.14a-9.

       33.     Defendants have issued the Proxy Statement with the intention of soliciting

shareholders’ support for the Proposed Transaction. Each Defendant reviewed and authorized the

dissemination of the Proxy Statement, which fails to provide critical information regarding, among

other things, the background of the transaction and financial projections for the Company.

       34.     In so doing, Defendants omitted material facts necessary to make the statements

made not misleading. Each Defendant, by virtue of their roles as officers and/or directors, was

aware of the omitted information but failed to disclose such information, in violation of Section

14(a). Defendants were therefore negligent, as they had reasonable grounds to believe material

facts existed that were misstated or omitted from the Proxy Statement, but nonetheless failed to

obtain and disclose such information to shareholders although they could have done so without

extraordinary effort.

       35.     Defendants knew or were negligent in not knowing that the Proxy Statement is

materially misleading and omits material facts that are necessary to render it not misleading.




                                                 7
 Case 1:21-cv-04740-PKC-PK Document 1 Filed 08/23/21 Page 8 of 9 PageID #: 8




Defendants undoubtedly reviewed and relied upon the omitted information identified above in

connection with their decision to approve and recommend the Proposed Transaction.

       36.     Defendants knew or were negligent in not knowing that the material information

identified above has been omitted from the Proxy Statement, rendering the sections of the Proxy

Statement identified above materially incomplete and misleading. Indeed, Defendants were

required to be particularly attentive to the procedures followed in preparing the Proxy Statement

and review it carefully before it was disseminated, to corroborate that there are no material

misstatements or omissions.

       37.     Defendants were, at the very least, negligent in preparing and reviewing the Proxy

Statement. The preparation of a proxy statement by corporate insiders containing materially false

or misleading statements or omitting a material fact constitutes negligence. Defendants were

negligent in choosing to omit material information from the Proxy Statement or failing to notice

the material omissions in the Proxy Statement upon reviewing it, which they were required to do

carefully as the Company’s directors.

       38.     The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of his right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction.

       39.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Enjoining Defendants and all persons acting in concert with them from proceeding

with any shareholder vote on the Proposed Transaction or consummating the Proposed


                                                 8
 Case 1:21-cv-04740-PKC-PK Document 1 Filed 08/23/21 Page 9 of 9 PageID #: 9




Transaction, unless and until the Company discloses the material information discussed above

which has been omitted from the Proxy Statement;

       B.      Directing Defendants to account to Plaintiff for all damages sustained as a result of

their wrongdoing;

       C.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       D.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

   Plaintiff demands a trial by jury on all issues so triable.

 Dated: August 23, 2021                               ABRAHAM, FRUCHTER &
                                                      TWERSKY, LLP

                                              By: /s/ Michael J. Klein
                                                      Michael J. Klein
                                                  450 7th Avenue, 38th Fl.
                                                  New York, NY 10123
                                                  Telephone: (212) 279-5050
                                                  Facsimile: (212) 279-3655
                                                  Email: mklein@aflaw.com

                                                      Attorneys for Plaintiff




                                                  9
